[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                No. 04-16263                  January 16, 2007
                            Non-Argument Calendar          THOMAS K. KAHN
                                                                 CLERK

                    D. C. Docket No. 02-02288-CV-B-NE

TOM MCADAMS,

                                                Plaintiff- Appellant,

                                    versus

FRANCIS J. HARVEY,
Secretary of the Army,

                                                Defendant-Appellee.



                 Appeal from the United States District Court
                    for the Northern District of Alabama


                              (January 16, 2007)

                    ON REMAND FROM THE
              SUPREME COURT OF THE UNITED STATES

Before DUBINA, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      This appeal is before us on remand from the Supreme Court of the United

States with instructions to reconsider our panel decision, McAdams v. Harvey, 141

Fed. Appx. 802 (11th Cir.), cert. granted and judgment vacated by, 126 S. Ct.

2980 (2006), in light of Burlington N. & Santa Fe Ry. Co. v. White, 126 S. Ct.

2405 (2006).

      After receiving the Supreme Court’s mandate, we directed the parties to file

supplemental briefs discussing the effect, if any, Burlington Northern has on the

present case. After consideration of the supplemental briefs, we once again affirm

the district court’s grant of summary judgment in favor of the Army on

McAdams’s retaliation claims brought under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e, et seq.

      In Burlington Northern, the Supreme Court considered the scope of the anti-

retaliation provision of Title VII, 42 U.S.C. § 2000e-3(a). The Court held that

“the anti-retaliation provision does not confine the actions and harms it forbids to

those that are related to employment or occur at the workplace,” and “the

provision covers those (and only those) employer actions that would have been

materially adverse to a reasonable employee or job applicant.” 126 S. Ct. at 2409.

In our earlier decision affirming the district court’s grant of summary judgment to

the Secretary, we held:

                                          2
      The district court properly determined that McAdams did not make
      out a prima facie case for retaliation because he failed to establish:
      (1) a causal connection between his protected activity and his
      performance evaluation, and; (2) that the elimination of his position
      and his transfer to a new position constituted an adverse employment
      action. Thus, the district court did not err in granting summary
      judgment for the Army on those claims, and we affirm.

McAdams, 141 Fed. Appx. at 803 (internal citation omitted).

      After reviewing the record, we conclude that Burlington Northern does not

provide a basis for us to alter our decision on McAdams’s performance evaluation

claim. However, it is applicable to McAdams’s job elimination and transfer claim.

Despite its applicability, our ultimate decision in this case does not change. This

court can affirm a district court’s judgment for any reason supported by the record.

Lucas v. W. W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir. 2001).

      We conclude from the record that McAdams’s retaliation-based job

abolishment claim fails because there is no genuine issue of material fact about the

causal connection and the proffered non-retaliatory reasons for the elimination of

McAdams’s job and transfer to a lower-paying one. This is sufficient for us to

affirm the district court’s grant of summary judgment. Accordingly,

notwithstanding the Supreme Court’s decision in Burlington Northern, we affirm

the district court’s grant of summary judgment in favor of the Secretary.

      AFFIRMED.

                                          3